Laro, J., dissenting: In order to seize jurisdiction over this case, the majority today takes the Court a step away from long-established principles of statutory construction by refusing to apply the plain meaning of the statute enacted by Congress. The issues at hand could and should have been resolved merely by applying the obvious plain meaning of the statute and following recent precedent. Instead, the majority opts to rewrite the statute to achieve a practical and result-oriented decision. In so doing, the majority abandons and cuts the mooring of strict construction, disregards precedent, and sends the Court drifting without reliable navigation hoping to find refuge in a practical result. I have nothing against practical decisions. Courts should strive to arrive at real world results. But it is Congress that is empowered by our Constitution to legislate, and it is neither the responsibility nor the province of this (or any other) Court to create law deliberately and audaciously while disregarding a specific statutory scheme that Congress has prescribed. Practical results have virtue when they occur in the context of conventional statutory construction. Result-oriented decisions such as the one reached by the majority, on the other hand, disregard plain Congressional intent and encroach on the responsibility of the legislature. To state the obvious, there is abundant authority to dictate that a plain meaning interpretation of the statutory text is required absent ambiguity. See discussion infra. The plain meaning of the statutory text at issue is not ambiguous. My disagreement with the majority opinion focuses primarily on the opinion’s misapplication of section 6015(e), the provisions of which I consider to be a clear statutory mandate from Congress. Section 6015(e) empowers the Court to review a taxpayer’s stand-alone petition challenging the Commissioner’s determination as to the taxpayer’s administrative claim for relief from joint liability under section 6015. Section 6015(e) provides in relevant part: SEC. 6015(e). Petition for Review by Tax Court.— (1) In general. — In the case of an individual against whom a deficiency has been asserted and who elects to have subsection (b) or (c) apply— (A) In general. — In addition to any other remedy provided by law, the individual may petition the Tax Court (and the Tax Court shall have jurisdiction) to determine the appropriate relief available to the individual under this section if such petition is filed [timely] * * * I parse the quoted text of section 6015(e) into the separate statements which Congress has carefully chosen to prescribe under the heading “Petition for Review by Tax Court”. The plain reading of each of these statements establishes the prerequisite to the Court’s obtaining jurisdiction in the case of a stand-alone petition. The majority reads these statements differently, in fact, declining to apply many of the statements in order to reach a conclusion that the majority considers more practical than the plain meaning application that the text demands. As explained by the majority, some of these statements either do not apply to a finding that the Court has jurisdiction over this case or are statutory surplusage. Although in the latter regard the majority is careful not to use the term “surplusage”, the majority declines to apply part of the statements asserting that the language therein must apply in all cases. Such reasoning is akin to labeling the parts surplusage. I summarize a plain reading of the separate statements and the majority’s reading of these statements as follows: Statutory text A plain reading Majority’s reading In the case of an individual In order to acquire jurisdiction under section 6015(e), the Court must find that the petitioning taxpayer is an individual. In order to acquire jurisdiction under section 6015(e), the Court must find that the petitioning taxpayer is an individual. against whom a deficiency has been asserted In order to acquire jurisdiction under section 6015(e), the Court must find that the Commissioner has asserted a deficiency against the petitioning individual. In order to acquire jurisdiction under section 6015(e), the Court never need find that the Commissioner has asserted a deficiency against the petitioning individual. This language is not a jurisdictional requirement. When an individual petitions the Court under section 6015(e), the Court may always decide whether the individual qualifies for relief under section 6015 as to either a deficiency or an underpayment. Statutory text A plain reading Majority’s reading and who elects to have subsection (b) or (c) apply In order to acquire jurisdiction under section 6015(e), the Court must find that the petitioning individual made an election under subsection (b) or (c). As this Court stated in Fernandez v. Commissioner, 114 T.C. 324, 331 (2000), “before an individual may petition this court for review of innocent spouse relief, including relief under subsection (f), such individual must make an election under subsections (b) and / or (c).” (Emphasis added.) In order to acquire jurisdiction under section 6015(e), the Court never need find that the petitioning individual made an election under subsection (b) or (c). This language is surplus-age in that the Commissioner must always, including where the individual has requested only equitable relief under section 6015(f), treat the individual’s request as an election under subsection (b) and (c). This treatment ipso facto meets the requirement of this language. * * * the individual may petition the Tax Court (and the Tax Court shall have jurisdiction) In order to acquire jurisdiction under section 6015(e), the Court must find that the petitioning individual is the same individual against whom a deficiency In order to acquire jurisdiction under section 6015(e), the Court never need find that the petitioning individual is the individual against whom a Statutory text A plain reading Majority’s reading was asserted and who made the election under subsection (b) or (c). The “individual” referenced in this language is the same “individual” described in the prefatory language in section 6015(e)(1). deficiency is asserted or who made an election under subsection (b) or (c). The Court has jurisdiction whenever an individual petitions the Court under section 6015(e) to decide any claim for relief under section 6015. The “individual” who may petition the Court is not necessarily the same “individual” described in the prefatory language in section 6015(e)(1). to determine the appropriate relief available to the individual under this section if such petition is filed [timely] * * * [Emphasis addded.] When the individual described in the prefatory language in section 6015(e)(1) files a timely petition with the Court under section 6015(e), and the Court therefore has jurisdiction, the Court may decide that the individual is entitled to any form of relief under section 6015. The phrase “under this section” means that the Court may decide the appropriate relief as to any petitioning individual who files a timely petition under section 6015(e). As I see it, the controlling fact in this case is that petitioner requested from the Commissioner solely equitable relief under section 6015(f).1 The majority sees it differently. The majority concludes that the Court has jurisdiction over this case because, they find, the Commissioner (1) treated petitioner’s request solely for equitable relief as a request for all three types of relief under section 6015 and (2) considered whether petitioner qualified for any of those types of relief. The majority understands that the so-found Commissioner’s treatment of petitioner’s request is dictated by the Commissioner’s belief that the “Commissioner must first examine both subsections (b) and (c) to determine whether relief is available under those subsections before determining whether relief is available under section 6015(f)”. Majority op. pp. 497-498. The majority’s understanding of the Commissioner’s belief is at odds with the Treasury Department’s formation of procedural rules by which the Commissioner must process requests for relief under section 6015. Specifically, following the Commissioner’s consideration of petitioner’s request, the Treasury Department issued proposed regulations interpreting section 6015 to the contrary of the majority’s finding that the Commissioner treated petitioner’s request solely for equitable relief as a claim for all three types of relief under section 6015.2 The proposed regulations provide inconsistently with the majority’s understanding that the Commissioner will not consider whether a taxpayer requesting relief solely under section 6015(f) qualifies for relief under section 6015(b) or (c). See sec. 1.6015-l(a)(2), Proposed Income Tax Regs., 66 Fed. Reg. 3894 (Jan. 17, 2001) (“If a requesting spouse seeks relief only under §1.6015-4 [equitable relief], the Secretary may not grant relief under §1.6015-2 [modified innocent spouse relief] or §1.6015-3 [the separate liability election].”); see also Notice of Proposed Rulemaking, 66 Fed. Reg. 3891 (Jan. 17, 2001) (“If a spouse requests relief under section 6015(f) alone, relief will only be considered under that section.” (Emphasis added.)). Although the majority recognizes that the Treasury Department has issued proposed regulations under section 6015, the majority makes no reference to the Secretary’s interpretation of section 6015 as set forth in this portion of the proposed regulations. This portion, if finalized as proposed, will stab the heart of the majority’s reasoning that in every case where the taxpayer submits a request to the Commissioner for relief under section 6015 and such request includes a claim for relief under section 6015(f), the Commissioner must first examine both subsections (b) and (c) to determine whether relief is available under those subsections before determining whether relief is available under section 6015(f). * * * [Majority op. pp. 497-498.] In another recent case, Lunsford v. Commissioner, 117 T.C. 183, 191 (2001) (Laro, J., dissenting), I dissented from the Court’s similar refusal to recognize what I believed was a legislative mandate that taxpayers be afforded face-to-face collection due process (cdp) hearings upon all proper requests. That mandate had been recognized by the U.S. Department of Justice, the Internal Revenue Service (irs) Office of Chief Counsel, and the IRS Office of Appeals. The Court’s interpretation contrary to my belief was later eroded by the Treasury Department’s release of final regulations under section 6330, providing in relevant part that a taxpayer may demand a face-to-face CDP hearing. Sec. 301.6330-1(d)(2), Q&A-D6 and D7, Proced. & Admin. Regs. In contrast to the majority, the Treasury Department has apparently recognized here that the Commissioner’s assertion of a deficiency and the taxpayer’s making of an affirmative election under section 6015(b) or (c) are both prerequisites to relief under those subsections and that the failure to meet either prerequisite forecloses any need to “first examine both subsections (b) and (c) to determine whether relief is available under those subsections”. See also Fernandez v. Commissioner, 114 T.C. 324, 331 (2000), whereat the Court stated: “we conclude, before an individual may petition this court for review of innocent spouse relief, including relief under subsection (f), such individual must make an election under subsections (b) and/or (c).” This Court is not a court of unlimited jurisdiction. To the contrary, this Court is a legislatively created (Article I) court that must acquire jurisdiction directly from Congress. Freytag v. Commissioner, 501 U.S. 868, 870 (1991); David Dung Le, M.D., Inc. v. Commissioner, 114 T.C. 268, 269 (2000), affd. 22 Fed. Appx. 837 (9th Cir. 2001); see also sec. 7442. When the Court lacks jurisdiction over an issue, the Court does not have the power to decide it. Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982); Williams v. Secy. of Navy, 787 F.2d 552, 557 (Fed. Cir. 1986); Brown v. Commissioner, 78 T.C. 215, 217-218 (1982). The Court may not acquire jurisdiction upon the consent of the parties, California v. LaRue, 409 U.S. 109, 112 n.3 (1972), or through some equitable principle such as estoppel, Am. Fire & Cas. Co. v. Finn, 341 U.S. 6, 17-18 (1951); Flight Attendants Against UAL Offset v. Commissioner, 165 F.3d 572, 578 (7th Cir. 1999). The Court’s decision as to an issue over which it does not have jurisdiction is void, Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 .(1999); Steel Co. v. Citizens for Better Envt., 523 U.S. 83, 101-102 (1998), and may be challenged at any time, including upon appeal, Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee, supra at 702. Congress added section 6015 to the Code as part of the Internal Revenue Service Restructuring and Reform Act of 1998 (RRA 1998), Pub. L. 105-206, sec. 3201, 112 Stat. 685, 734, in order to expand the relief available to taxpayers from joint and several liability (joint liability) on a joint return. S. Rept. 105-174, at 55 (1998), 1998-3 C.B. 591; H. Rept. 105-364 (Part I), at 61 (1997), 1998-3 C.B. 433. Each spouse who files a joint Federal income tax return is generally responsible for the accuracy of that return and is subject to joint liability for tax deficiencies stemming therefrom. Sec. 6013(d)(3). Such is the case even when only one of the spouses earned the wages or income shown on the return. Congress believed that relief from joint liability was difficult to obtain under the law that preceded the RRA 1998; i.e., former section 6013(e). Congress recognized that joint liability may be unjust in certain circumstances. Cheshire v. Commissioner, 282 F.3d 326, 331 (2002), affg. 115 T.C. 183 (2000). Through section 6015, Congress authorized relief from joint liability in three distinct cases. Id. First, section 6015(b) relieves an individual of joint liability when he or she meets the five requirements set forth in section 6015(b)(1). Relief under section 6015(b)(1), which is similar to the relief available under former section 6013(e) and to which the conferees referred as modified (or sometimes expanded) “innocent spouse relief”,3 H. Conf. Rept. 105-599, at 251, 254 (1998), 1998-3 C.B. 747, 1005, 1008, requires an affirmative election by the taxpayer, sec. 6015(a)(1), and the presence of a deficiency, e.g., sec. 6015(b)(1)(B) (joint return must contain an “understatement of tax”); sec. 6015(b)(1)(D) (factfinder must conclude as a prerequisite to modified innocent spouse relief that it is “inequitable to hold the other [petitioning spouse] individual liable for the deficiency in tax for such taxable year attributable to such understatement”). Second, section 6015(c) allows certain individuals to elect to limit their personal liability to the amount that was “properly allocable” to them. Sec. 6015(c)(1)(A). In order to qualify for this second type of relief, which was not available under former section 6013(e) and to which the conferees referred as the “separate liability election”, H. Conf. Rept. 105-599, supra at 251, 1998-3 C.B. at 1005, the taxpayers who filed the joint return must be no longer married, or be legally separated, or have been living apart for a 12-month period. Sec. 6015(c)(3)(A)(i). Relief under section 6015(c), like relief under section 6015(b), requires an affirmative election by the taxpayer, sec. 6015(a)(2), and the presence of a deficiency, e.g., sec. 6015(c)(1) (an individual who makes the separate liability election is liable for a “deficiency which is assessed with respect to the [joint] return * * * [in an amount not to exceed] the portion of such deficiency properly allocable to the individual”). Third, section 6015(f) authorizes the Secretary to grant equitable relief from joint liability when neither of the first two types of relief is available. Relief under section 6015(f), which the conferees referred to as “equitable relief”, H. Conf. Rept. 105-599, supra at 251, 1998-3 C.B. at 1005, was not available under former section 6013(e). In contrast with the other two types of relief, equitable relief does not require the presence of a deficiency. Petitioner’s petition to this Court is a “stand alone” petition, Fernandez v. Commissioner, 114 T.C. 324, 329 (2000), that was filed under section 6015(e)(1) seeking only equitable relief under section 6015(f). By virtue of the fact that her 1995 joint return did not generate a deficiency, petitioner does not qualify for, nor has she ever sought, modified innocent spouse relief or the separate liability election under section 6015(b) and (c), respectively. This case is the first instance where this Court has decided whether section 6015(e) allows the Court to determine whether a taxpayer in a nondeficiency case4 is entitled to equitable relief under section 6015(f). The Court has previously held that the Court has jurisdiction to decide a claim for equitable relief under section 6015(f) when the Court has jurisdiction over the proceedings by virtue of another specific grant of authority. E.g., Fernandez v. Commissioner, supra (Court decided claim for equitable relief under section 6015(f) in a proceeding subject to the Court’s jurisdiction under section 6015(e)(1) to review the Commissioner’s determination as to a claim under section 6015(b) and (c)); Butler v. Commissioner, 114 T.C. 276 (2000) (Court decided claim for equitable relief under section 6015(f) in a proceeding subject to the Court’s jurisdiction under section 6213(a) to redetermine a deficiency). In order to decide the Court’s jurisdiction in this case, I set my focus on the text of section 6015(e)(1) while bearing in mind the text of the statute as a whole and the statutory scheme crafted by Congress for relief from joint liability. FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 132-133 (2000). I construe the relevant text with reference to its legislative history primarily to learn the purpose of the statute and, if necessary, to resolve any ambiguity in the words prescribed in the text. Landgraf v. USI Film Prods., 511 U.S. 244 (1994); United States v. Am. Trucking Associations, Inc., 310 U.S. 534, 543-544 (1940); Allen v. Commissioner, 118 T.C. 1, 7 (2002). I apply the plain meaning of the words prescribed in the text unless I find that a word’s plain meaning is inescapably ambiguous. Commissioner v. Soliman, 506 U.S. 168, 174 (1993); Garcia v. United States, 469 U.S. 70, 76 n.3 (1984); Venture Funding, Ltd. v. Commissioner, 110 T.C. 236, 241-242 (1998), affd. without published opinion 198 F.3d 248 (6th Cir. 1999); see also Ex parte Collett, 337 U.S. 55 (1949). I understand that the Court’s “task is to give effect to the will of Congress, and where its will has been expressed in reasonably plain terms, ‘that language must ordinarily be regarded as conclusive.’” Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 570 (1982) (quoting Consumer Prod. Safety Commn. v. GTE Sylvania, Inc., 447 U.S. 102, 108 (1980)). I “presume that a legislature says in a statute what it means and means in a statute what it says there.” Conn. Natl. Bank v. Germain, 503 U.S. 249, 253-254 (1992).5  I am unable to find in section 6015(e)(1) any grant of jurisdiction to the Court to decide in a nondeficiency case a request for equitable relief under section 6015(f). Section 6015(e)(1) provides in plain terms that the Court’s jurisdiction rests upon (1) the assertion of a deficiency against a taxpayer, (2) the taxpayer’s making of an election under section 6015(b) or (c),6 and (3) the taxpayer’s timely petitioning the Court to determine the appropriate relief under section 6015. Absent a finding that all of these requirements have been met, I conclude that the Court lacks the requisite jurisdiction to decide a claim for equitable relief under section 6015(f). When, on the other hand, all of these requirements are met, I conclude that the Court is empowered by section 6015(e)(1)(A) “to determine the appropriate relief available to the individual under this section [section 6015]”.7 That relief could include, where applicable, modified innocent spouse relief, the separate liability election, and equitable relief. The majority opinion rests primarily on the fact that the Court has held previously in Fernandez v. Commissioner, supra, and Butler v. Commissioner, supra, that the Court has jurisdiction to decide a claim for relief under section 6015(f). As I read the majority’s opinion, those decisions compel the conclusion that we have jurisdiction in this case. I disagree. The cases of Fernandez v. Commissioner, supra, and Butler v. Commissioner, supra, are factually distinguishable from the setting at hand.8 Although it is true that both of those cases required the Court’s consideration of a section 6015(f) claim for equitable relief, the fact of the matter is that neither case arose in a nondeficiency setting. The taxpayer in Butler v. Commissioner, supra, raised the section 6015(f) issue as an affirmative defense in a deficiency proceeding. Accord Estate of Wenner v. Commissioner, 116 T.C. 284 (2001) (taxpayer raised qualification under sec. 6015 as an affirmative defense in an interest abatement proceeding). The taxpayer in Fernandez v. Commissioner, supra, raised the section 6015(f) issue in connection with an election under section 6015(b) and (c) for relief from a deficiency. Petitioner, by contrast, has never had a deficiency for the relevant year and has never made an election. Petitioner simply asks the Court to grant her equitable relief from , an underpayment of the tax reported on her return. Although the legislative history of a statute is secondary when the Court can apply the plain meaning of unambiguous statutory text, I recognize that unequivocal evidence of a clear legislative intent may sometimes override a plain meaning interpretation and lead to a different result. Consumer Prod. Safety Commn. v. GTE Sylvania, Inc., supra at 108; see also Allen v. Commissioner, 118 T.C. 1, 17 (2002). Here, the legislative history of section 6015 supports my conclusion and conflicts with the majority’s conclusion. Section 6015 finds its roots in the House. The House Committee on Ways and Means was concerned with the adequacy of then-present law on relief from joint liability for tax, interest, and penalties in that the relief was afforded only to individuals who qualified as innocent spouses. The committee viewed the law as “inadequate” in that “it is inappropriate to limit innocent spouse relief only to the most egregious cases where the understatement is large and the tax position taken is grossly erroneous.” H. Rept. 105-364 (Part 1), supra at 61, 1998-3 C.B. at 433. The committee believed that “partial innocent spouse relief should be considered in appropriate circumstances, * * * that all taxpayers should have access to the Tax Court in resolving disputes concerning their status as an innocent spouse * * * [and] that taxpayers need to be better informed of their right to apply for innocent spouse relief in appropriate cases”. Id. The House bill made “innocent spouse status easier to obtain.” Id. The House committee report explains the relevant parts of the House bill as follows: The bill eliminates all of the understatement thresholds and requires only that the understatement of tax be attributable to an erroneous (and not just a grossly, erroneous) item of the other spouse. The bill provides that innocent spouse relief may be provided on an apportioned basis. That is, the spouse may be relieved of liability as an innocent spouse to the extent the liability is attributable to the portion of an understatement of tax which such spouse did not know of and had no reason to know of. The bill specifically provides that the Tax Court has jurisdiction to review any denial (or failure to rule) by the Secretary regarding an application for innocent spouse relief. * * * [Id.] The House bill then passed to the Senate. As was true in the case of the House committee, the Senate Committee on Finance viewed the then-present law on relief from joint liability for tax, interest, and penalties as “inadequate”. S. Rept. 105-174, supra at 55, 1998-3 C.B. at 591. The Senate committee believed, however, that an approach different from that taken by the House was necessary to address this concern. The Senate committee believed that “a system based on separate liabilities will provide better protection for innocent spouses than the current system ***[,] that an electing spouse’s liability should be satisfied by the payment of the tax attributable to that spouse’s income and that an election to limit a spouse’s liability to that amount is appropriate.” Id. at 55, 1998-3 C.B. at 591. The Senate Committee on Finance explained in its report that the relevant parts of the Senate amendment were as follows: The bill modifies the innocent spouse provisions to permit a spouse to elect to limit his or her liability for unpaid taxes on a joint return to the spouse’s separate liability amount. In the case of a deficiency arising from a joint return, a spouse would be liable only to the extent items giving rise to the deficiency are allocable to the spouse. * * * The Tax Court has jurisdiction of disputes arising from the separate liability election. For example, a spouse who makes the separate liability election may petition the Tax Court to determine the limits on liability applicable under this provision. * * * The separate liability election also applies in situations where the tax shown on a joint return is not paid with the return. In this case, the amount determined under the separate liability election equals the amount that would have been reported by the electing spouse on a separate return. [Id. at 56-59, 1998-3 C.B. at 592-595.] The different approaches passed by the Senate and the House as to relief from joint liability were reconciled in conference with the conferees adopting both the modified innocent spouse relief provided in the House bill and the separate liability election provided in the Senate amendment. The conferees also agreed upon an additional form of relief that was not found in either the House bill or the Senate amendment. The conference agreement provided that an individual who did not qualify for modified innocent spouse relief or the separate liability election could still qualify for equitable relief in appropriate situations prescribed by the Secretary. The conference report explains the relevant parts of the conference agreement as follows: In general The conference agreement follows the Senate amendment with respect to deficiencies of a taxpayer who is no longer married to, is legally separated from, or has been living apart for at least 12 months from the person with whom the taxpayer originally filed the joint return. The conference agreement also includes the provision in the House bill expanding the circumstances in which innocent spouse relief is available. Taxpayers, whether or not eligible to make the separate liability election, may be granted innocent spouse relief where appropriate. In addition, the conference agreement authorizes the Secretary to provide equitable relief in appropriate situations. The conference agreement follows the House bill and the Senate amendment in establishing jurisdiction in the Tax Court over disputes arising in this area. Deficiencies of certain taxpayers The conference agreement follows the Senate amendment with respect to deficiencies of a taxpayer who, at the time of election, is no longer married to, is legally separated from, or has been living apart for at least 12 months from the person with whom the taxpayer originally filed the joint return. Such taxpayers may elect to limit their liability for any deficiency limited to the portion of the deficiency that is attributable to items alloca-ble to the taxpayer. Other deficiencies The conference agreement also includes the pro-vision in the House bill modifying innocent spouse relief. Taxpayers who do not make the separate liability election may be eligible for innocent spouse relief. * * * Other circumstances, including tax shown on a return but not paid The conference agreement does not include the portion of the Senate amendment that could provide relief in situations where tax was shown on a joint return, but not paid with the return. The conferees intend that the Secretary will consider using the grant of authority to provide equitable relief in appropriate situations to avoid the inequitable treatment of spouses in such situations. * * * The conferees do not intend to limit the use of the Secretary’s authority to provide equitable relief to situations where tax is shown on a return but not paid. The conferees intend that such authority be used where, taking into account all the facts and circumstances, it is inequitable to hold an individual liable for all or part of any unpaid tax or deficiency arising from a joint return. The conferees intend that relief be available where there is both an understatement and an underpayment of tax. Procedural rules The conference agreement follows the House bill and the Senate amendment with respect to procedural rules, including the jurisdiction of the Tax Court to review matters relating to this provision. * * * Effective date The conference agreement follows the Senate amendment. The separate liability election, expanded innocent spouse relief and authority to provide equitable relief all apply to liabilities for tax arising after the date of enactment, as well as any liability for tax arising on or before the date of enactment that remains unpaid on the date of enactment. * * * [H. Conf. Rept. 105-599, supra at 251-255, 1998-3 C.B. at 1005-1009; in. ref. omitted.] In sum, the conference report highlights that Congress intended that three distinct types of relief from joint liability be available under section 6015; namely, the modified innocent spouse relief provided in the House bill, the separate liability election provided in the Senate amendment, and the equitable relief provided in the conference agreement.9 The conference report also highlights that the Court’s jurisdiction to review those types of relief is limited to the jurisdictional powers granted to the Court in the House bill and in the Senate amendment. Because neither of those documents empowered the Court to decide a matter stemming from a petition requesting equitable relief under section 6015(f), I consider it only natural to conclude that section 6015 also does not contain that jurisdiction in a nondefi-ciency case. To be sure, the fact that the conferees’ equitable relief provision was not a part of either the House bill or the Senate amendment negates the majority’s conclusion that the Court’s jurisdiction to review a claim for equitable relief under section 6015(f) is found both in the House bill and in the Senate amendment. I find additional support for my conclusion in the general explanation of the RRA 1998 as set forth in the Staff of Joint Comm, on Taxation, General Explanation of Tax Legislation Enacted in 1998 (J. Comm. Print 1998), 1998-4 C.B. 543. Although that general explanation is not part of the RRA 1998’s legislative history, see Estate of Hutchinson v. Commissioner, 765 F.2d 665, 669-670 (7th Cir. 1985), affg. T.C. Memo. 1984-55; Condor Intl., Inc. v. Commissioner, 98 T.C. 203, 227 (1992), I respect it as a document that was prepared in connection with the legislative process by individuals who were intimately involved in that process, Estate of Wallace v. Commissioner, 965 F.2d 1038, 1050-1051 n.15 (11th Cir. 1992), affg. 95 T.C. 525 (1990). My respect for the joint committee’s understanding of a statute is greatest where, as here, the understanding is fully supported by corroboration in the legislative history. Estate of Hutchinson v. Commissioner, supra at 669-670; Zinniel v. Commissioner, 89 T.C. 357, 367 (1987), affd. 883 F.2d 1350 (7th Cir. 1989); cf. Allen v. Commissioner, supra at 15 (joint committee’s explanation of certain provisions of the alternative minimum tax regime was entitled to little respect given the lack of corroboration in the legislative history). Consistent with my understanding of the jurisdictional issue, the joint committee recognized in its report that section 6015 provides taxpayers with three possible types of relief from joint liability; i.e., modified innocent spouse relief, the separate liability election, and equitable relief. Moreover, like me, the joint committee understood that this Court is empowered to decide in a stand-alone petition as an independent action only the first two types of relief. In order to decide a claim to equitable relief, therefore, the joint committee’s explanation indicates that the Court must otherwise have jurisdiction over the underlying case by virtue of another grant of authority; e.g., by way of the petition in Butler v. Commissioner, 114 T.C. at 288 (2000), to redetermine a deficiency under section 6213(a), or by way of the petition in Fernandez v. Commissioner, 114 T.C. 324 (2000), to review a claim under section 6015(b) and (c) for relief from a deficiency. The most recent amendment to section 6015(e)(1) also is relevant to my conclusion. Through the Consolidated Appropriations Act, 2001 (CAA), Pub. L. 106-554, app. G, sec. 313(a)(3)(A), 114 Stat. 2763A-641 (2000), Congress made a technical correction to section 6015(e)(1) by inserting after the word “individual” the phrase “against whom a deficiency has been asserted and”. This technical correction was made in conference, with no counterpart in either the House or the Senate. The conference report reinforces a plain reading of the inserted phrase to require the determination of a deficiency as a prerequisite to the Court’s jurisdiction under section 6015(e)(1). The report enunciates that the main focus of the statute is on relief from deficiencies and that the equitable relief from underpayments of tax is a narrowly tailored provision that is not subject to the same avenues of judicial (Tax Court) review.10 The conference report states: Timing of request for relief. — Confusion currently exists as to the appropriate point at which a request for innocent spouse relief should be made by the taxpayer and considered by the IRS. Some have read the statute to prohibit consideration by the IRS of requests for relief until after an assessment has been made, i.e., after the examination has been concluded, and if challenged, judicially determined. Others have read the statute to permit claims for relief from deficiencies to be made upon the filing of the return before any preliminary determination as to whether a deficiency exists or whether the return will be examined. The consideration of innocent spouse relief requires that the IRS focus on the particular items causing a deficiency; until such items are identified, the IRS cannot consider these claims. Congress did not intend that taxpayers be prohibited from seeking innocent spouse relief until after an assessment has been made; Congress intended the proper time to raise and have the IRS consider a claim to be at the same point where a deficiency is being considered and asserted by the IRS. This is the least disruptive for both the taxpayer and the IRS since it allows both to focus on the innocent spouse issue while also focusing on the items that might cause a deficiency. It also permits every issue, including the innocent spouse issue, to be resolved in single administrative and judicial process. The bill clarifies the intended time by permitting the election under (b) and (c) to be made at any point after a deficiency has been asserted by the IRS. A deficiency is considered to have been asserted by the IRS at the time the IRS states that additional taxes may be owed. Most commonly, this occurs during the Examination process. It does not require an assessment to have been made, nor does it require the exhaustion of administrative remedies in order for a taxpayer to be permitted to request innocent spouse relief. [H. Conf. Rept. 106-1004, at 386-387 (2001); emphasis added.] For the foregoing reasons, I dissent. Whalen and Foley, JJ., agree with this dissenting opinion.   As discussed infra, Congress provided in sec. 6015 three distinct types of relief from joint liability, the first in sec. 6015(b), the second in sec. 6015(c), and the third in sec. 6015(f). Congress referred to these respective types of relief as modified innocent spouse relief contained in the House bill, the separate liability election contained in the Senate amendment, and equitable relief contained in the conference agreement. The majority makes no mention of the distinction that Congress drew among these three types of relief, a distinction which, as discussed herein, has been recognized not only by Congress, but by the Joint Committee on Taxation and the Treasury Department as well. As I read the majority opinion, the Court’s jurisdiction to decide this case involving solely equitable relief is found in the fact that the Senate amendment gave the Court jurisdiction over all forms of relief set forth in the amendment and “The Senate amendment * * * [included] an ‘Equitable Relief’ provision similar to what is now contained in section 6015(f)”. Majority op. p. 500. I disagree with the majority that the Senate amendment gave the Court jurisdiction over a claim for equitable relief under sec. 6015(f) in the case of a stand-alone petition. The Senate’s equitable relief provision was never adopted by the conferees. The mere fact that the Senate amendment may have been “similar” to the conferees’ equitable relief provision, an assertion made by the majority but with which I disagree (but for the fact that both provisions are called “equitable relief”), does not mean that the conferees intended that their equitable relief provision, which was not contained in either the House bill or the Senate amendment, would follow the jurisdictional rules set forth in the Senate amendment. The equitable relief provision contained in sec. 6015(f) arose in conference, and the conferees never provided that the Court would have jurisdiction as to that provision in the case of a standalone petition.    I understand that proposed regulations are not binding on this Court. Canterbury v. Commissioner, 99 T.C. 223, 246 n.18 (1992). In the instant setting, however, the referenced proposed regulations speak loudly as to the Commissioner’s “belief” as to the forms of relief that he will consider when a taxpayer such as petitioner requests under sec. 6015 solely equitable relief.    The congressional committee members used the shorthand “innocent spouse” to refer to an individual who qualified for relief from joint liability under former sec. 6013(e) and, in the case of the conferees and the House committee members, under its successor, sec. 6015(b). E.g., H. Conf. Rept. 105-599, at 249, 251 (1998), 1998-3 C.B. 747, 1003, 1005; S. Rept. 105-174, at 55-56 (1998), 1998-3 C.B. 537, 591-592; H. Rept. 105-364 (Part I), at 61-62 (1997), 1998-3 C.B. 373, 433-434. Although former sec. 6013(e) did not actually use that term, the courts and at least one previous legislative committee did. The term “innocent spouse” was apparently spawned in Spanos v. United States, 212 F. Supp. 861 (D. Md. 1963), affd. in part, revd. in part and remanded 323 F.2d 108 (4th Cir. 1963). There, the court described a taxpayer who had filed a joint return with her husband as an “innocent spouse” after noting that the taxpayer at hand “had no income of her own and * * * was innocent of her husband’s fraudulent failure to file a federal income tax return for the taxable year 1955 when it was due.” Id. at 862, 864. This Court and the Court of Appeals for the Sixth Circuit later repeated the term while passing on the joint liability of a taxpayer who had filed a joint return with her spouse. E.g., Huelsman v. Commissioner, 416 F.2d 477, 479 (6th Cir. 1969), remanding T.C. Memo. 1968-95; Wenker v. Commissioner, T.C. Memo. 1966-240. The term also appears in the legislative history accompanying the enactment of former sec. 6013(e), S. Rept. 91-1537 (1970), 1971-1 C.B. 606, and many subsequent court opinions discussing the former section, e.g., United States v. Mitchell, 403 U.S. 190, 206 (1971); Feldman v. Commissioner, 20 F.3d 1128 (11th Cir. 1994), affg. T.C. Memo. 1993-17; Kroh v. Commissioner, 98 T.C. 383 (1992) (Court reviewed).    I use the term “nondeficiency case” to refer to a case such as this where the Commissioner has not determined a deficiency against the taxpayer, the taxpayer has never filed with the Commissioner an election for relief under sec. 6015(b) or (c), and the taxpayer petitions the Court seeking solely equitable relief as to an underpayment of tax.    Whereas the majority opinion recognizes similar rules of statutory construction, it does so only as to its interpretation of the 2001 amendment, majority op. p. 503, choosing to rest its analysis primarily on this Court’s decisions in Fernandez v. Commissioner, 114 T.C. 324 (2000), and Butler v. Commissioner, 114 T.C. 276 (2000). In contrast with the case here, however, neither of those two cases involved an election made solely under section 6015(f) or, more importantly, required that the Court look solely to sec. 6015(e) for its jurisdiction.    As to this second element, the statute provides explicitly that the Court’s jurisdiction attaches only to those cases where “an individual * * * elects to have subsection (b) or (c) apply”. Sec. 6015(e)(1). Thus, even were the Commissioner to treat a taxpayer who did not make such an election as one who did, a treatment which as mentioned supra the Treasury Department’s proposed regulations forbid, that treatment, contrary to the majority’s thinking, would not be enough to meet this second element.    I read the phrase “under this section” in light of the text of the statute as a whole and the statutory scheme crafted by Congress for relief from joint liability. See FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 132-133 (2000). I conclude that the phrase does not empower the Court to consider granting to any individual any form of relief available under sec. 6015 simply because the individual petitions the Court for relief from joint liability. Instead, in a stand-alone proceeding such as this, Congress has allowed the Court to provide relief under sec. 6015 only to an individual described in sec. 6015(e)(1). I construe Congress’s use of the term “the individual” in sec. 6015(e)(1)(A) to refer only to those individuals described in sec. 6015(e)(1); i.e., “an individual [against 1] whom a deficiency has been asserted and [2] who elects to have subsection (b) or (c) apply”.    I also note that the version of sec. 6015(e)(1) that the Court applied in Fernandez v. Commissioner, supra, and Butler v. Commissioner, supra, has since been amended by inserting after “individual” the words “against whom a deficiency has been asserted and”. Consolidated Appropriations Act, 2001 (CAA), Pub. L. 106-554, app. G, sec. 313(a)(3)(A), 114 Stat. 2763A-641 (2000). That amendment is applicable to this case in that it “shall take effect on the date of the enactment of this Act” (Dec. 21, 2000). CAA app. G, sec. 313(f), 114 Stat. 2763A-643.    The proposed income tax regulations under sec. 6015 also highlight this point. See 66 Fed. Reg. 3888 (Jan. 17, 2001).    In fact, the Court’s inability to entertain a claim for equitable relief under sec. 6015(f) in a nondeficiency case parallels the Court’s jurisdiction to decide a taxpayer’s income tax liability under sec. 6213(a). See Hannan v. Commissioner, 52 T.C. 787, 791 (1969). Given the firmly established terrain as to the Court’s jurisdiction to decide income tax liabilities in general, I do not find it surprising that Congress chose through sec. 6015(e)(1) not to give the Court jurisdiction to decide a claim for equitable relief under sec. 6015(f), absent the Commissioner’s determination of a deficiency.